Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-18, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abe et al. (US Pub. 2009/0279371).
Regarding claim 2 and 11, Fig. 2 of Abe discloses an apparatus and method comprising: 

a sense component [similar to 250 in Fig. 5] coupled with the memory cell [220]; and 
a controller [similar to 204 in Fig. 5] coupled with the sense component and operable to cause the apparatus to: 
generate a first sense signal [I0 in Fig. 2] for a first portion [P-sense section, M0 &M1] of the sense component based at least in part on accessing the memory cell [since there is a sense operation for memory cell, it is inherently that the sense operation is based on memory access], the first sense signal having a first voltage [VCC connects to M0]; 
generate a second sense signal [I4] for a second portion of the sense component [n-sense comprising: M4 and M5, Fig. 2] based at least in part on applying the first sense signal [I0] to a channel of a transistor [M2] between the first portion [M0] and the second portion [M4], the second sense signal [I4] having a second voltage [GND] that is less than the first voltage [VCC], wherein the second sense signal [I4] is generated at the second voltage [GND] based at least in part on a voltage level of a voltage source coupled to a gate of the transistor [signal that applies to gate of M2], and 
determine a logic state stored by the memory cell based at least in part on the second voltage of second sense signal [output signal at node GIO and GIO_ represents data of the sensing memory cell, GIO also corresponds to signal I4, which is corresponds to GND].
Regarding claims 3 and 12, Fig. 2 of Abe discloses wherein generating the first sense signal comprises: coupling a first voltage source [VCC] with a cross-coupled pair of transistors [M0 and M1] of the first portion of the sense component.
Regarding claims 4 and 13, Fig. 2 of Abe discloses deactivating the transistor [M2] between the first portion [M0] and the second portion [M4] based at least in part on a difference between the second voltage [GND] and the voltage level of the voltage source [voltage on GIO_] that is coupled with the gate of the transistor.
Regarding claims 5 and 14, Fig. 2 of Abe discloses wherein generating the second sense signal comprises: coupling a second voltage source [voltage connects to M8] with a cross-coupled pair of transistors [M2, M3, M4, and M5] of the second portion [n-sense] of the sense component.
Regarding claims 6 and 15, Fig. 2 of Abe discloses generating a reference signal [I5] for the second portion of the sense component; wherein determining the logic state stored by the memory cell is based at least in part on the reference signal [I5 associates with GIO_].
Regarding claims 7-9 and 16-18, Fig. 5 of Abe discloses a refresh controller 232 to perform refresh operation of the memory array 220. It’s well known in the art that a memory cell is refreshed by controlling a voltage on bit line or data line. Therefore, it is obvious that a refresh signal is generated by controlling a voltage on LIO, which is a voltage of a first sense signal. Therefore, Fig. 4B of Abe indirectly teaches a refresh signal is isolated from the second send signal [at note X] by transistor M2, and the voltage on the LIO (third voltage) is equal to the first voltage (voltage at node between M0 and M2].
Regarding claims 22 and 23, Fig. 2 of Abe discloses wherein: the first portion of the sense component comprises one or more components [M0 and M1] having a first voltage isolation characteristic [VGS of PMOS is greater than –VT]; and the second portion of the sense component comprises one or more components [M4 and M5] having a second voltage isolation characteristic [VGS of NMOS is less than VT] that is less than the first voltage isolation characteristic.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US Pub. 2009/0279371) in view of Kang (US Pat. 6,356,476).
Regarding claims 10 and 19, Abe discloses all claimed invention, but does not specifically disclose wherein the memory cell comprises a ferroelectric capacitor. However, Fig. 8 of Kang discloses a memory device having sensing amplifier and wherein the memory device comprising memory cell with ferroelectric capacitor [FC1].
Since Abe and Kang are both from a memory device with differential amplifier, the purpose disclosed by Kang would have been recognized in the pertinent art of Abe.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have a ferroelectric memory device for a purpose of improving writing speed and lower power consumption. 

Response to Arguments
Applicant’s arguments with respect to claims 2-19 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825